Citation Nr: 0727770	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for acne, claimed as due to exposure to 
herbicides, has been received.

2.  Entitlement to an effective date earlier than July 9, 
2002, for the assignment of special monthly compensation 
(SMC) based on loss of use of or blindness in one eye.

3.  Entitlement to a disability rating in excess of 30 
percent for toxoplasmosis productive of vision impairment.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, and from November 1982 to March 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the RO that, in 
part, declined to reopen a claim for service connection for 
acne on the basis that new and material evidence had not been 
received; assigned an effective date of July 9, 2002, for the 
award of SMC for loss of use or blindness in one eye; denied 
a disability rating in excess of 30 percent for service-
connected toxoplasmosis productive of vision impairment; and 
denied service connection for hearing loss, prostatitis, a 
right shoulder disability, a right hip disability, 
depression, and insomnia.  The veteran timely appealed. 

In March 2007, the veteran testified during a videoconference 
hearing before the undersigned at the RO.  Also, during the 
hearing, the undersigned granted the veteran's request for a 
60-day abeyance to submit additional documentary evidence.  
In April 2007, the veteran's representative submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.  The Board accepts 
that evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2006).

The issues of service connection for acne (as reopened 
below), hearing loss, prostatitis, a right shoulder 
disability, a right hip disability, depression, and insomnia; 
and for an increased disability rating for toxoplasmosis 
productive of vision impairment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1994, the RO denied service connection for a 
skin condition; the veteran did not file an appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the March 1994 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for acne, and raises a 
reasonable possibility of substantiating the claim.  

3.  Service connection for toxoplasmosis productive of vision 
impairment was established, effective March 2, 1984.

4.  A VA outpatient treatment record revealed findings of 
decreased visual acuity and blindness of the left eye, having 
only light perception, on April 25, 1990.

5.  The veteran filed a claim for an increased disability 
rating for his service-connected toxoplasmosis productive of 
vision impairment on July 9, 2002. 

6.  Prior to April 25, 1990, there is no evidence that the 
veteran had blindness of one eye having only light 
perception. 


CONCLUSIONS OF LAW

1.  The RO's March 1994 decision, denying service connection 
for acne, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the RO's March 1994 denial is 
new and material, and the claim for service connection for 
acne is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for an effective date of April 25, 1990, for 
the award of SMC are met.  38 U.S.C.A. §§ 1114, 5107, 5110; 
38 C.F.R. §§ 3.151, 3.157, 3.350, 3.400,  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for acne and for assigning an earlier effective date for SMC, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

II.  Petition to Reopen

The veteran's original claim for service connection for a 
skin condition, to include presumptive service connection as 
a result of exposure to herbicide agents in Vietnam, was 
denied by the RO in March 1994.

Evidence of record at the time of the March 1994 decision 
included service medical records for the veteran's final 
period of active service, certain personnel records, and a 
statement from the veteran that he served in Vietnam from 
December 1970 to December 1971.  

The service medical records reflect neither skin problems of 
the face or neck nor any skin disability.

Based on the evidence of record and citing a July 1993 
National Academy of Sciences report, the RO concluded that 
the evidence did not reveal a skin condition incurred or 
aggravated in service, and there was no evidence showing a 
positive association between a skin condition and exposure to 
herbicides used in Vietnam.  The veteran was notified of this 
decision in May 1994, and he did not file an appeal.

As there was no timely appeal, the RO's March 1994 denial of 
service connection for a skin condition is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in July 2002.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 1994 consists of 
outpatient treatment records showing treatment for acne of 
the face in June 2002; a March 2007 hearing transcript; a 
March 2007 statement from the veteran's spouse; and 
additional service medical records for the veteran's initial 
period of active service.

In March 2007, the veteran testified that he had repeated 
bouts of acne, cysts, and pustules behind his ears, under and 
over his eyes, and on the cheek area.  He also testified that 
he was never examined by VA for acne.

Also in March 2007, the veteran's wife indicated that shortly 
after their marriage in November 1972, she noticed a change 
in the veteran's skin.  When the couple met in July 1972, the 
veteran's complexion was clear; a few months later he started 
getting large cysts, which required removal from his face and 
ears.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
outpatient treatment record shows re-current acne, and the 
veteran's testimony and his wife's statement relate to 
unestablished facts necessary to substantiate the claim-
namely, a continuity of skin problems post-service since 
1972.  The evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial.  While the veteran's testimony is not competent to 
establish a link between his current acne and service, he is 
competent to offer statements of first-hand knowledge of in-
service or post-service acne.  Given the presumed 
credibility, the evidence showing a continuity of symptoms 
post-service raises a reasonable possibility of 
substantiating the claim for service connection for acne.

Hence, the veteran's application to reopen the claim for 
service connection for acne must be granted. 38 U.S.C.A. § 
5108.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

In this case, service connection has previously been 
established for toxoplasmosis productive of vision 
impairment, effective from the day following the date of the 
veteran's discharge from service in March 1984.  Records show 
that the RO evaluated the veteran's service-connected 
disability under 38 C.F.R. § 4.84a, Diagnostic Code 6074, 
based upon findings of visual acuity of 3/200 in the left eye 
and 20/20 in the right eye.

SMC under 38 U.S.C. 1114(k) is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, complete organic aphonia with 
constant inability to communicate by speech or, in the case 
of a woman veteran, loss of 25% or more of tissue from a 
single breast or both breasts in combination (including loss 
by mastectomy or partial mastectomy), or following receipt of 
radiation treatment of breast tissue. This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114(a) through (j) or (s).

On July 9, 2002, the veteran filed a claim for an increased 
disability rating for his service-connected eye disability.
 
In August 2003, the RO awarded the veteran SMC based on loss 
of use of, or blindness in one eye, effective from the date 
of claim for an increased disability rating.  Records show 
that SMC was awarded based upon findings of light perception 
only in the left eye and visual acuity of 20/20 in the right 
eye.

The Board notes, however, that there is a VA outpatient 
treatment record, dated April 25, 1990, showing treatment and 
evaluation of the veteran's service-connected eye disability.  
The examiner assessed a decrease of visual acuity of the left 
eye, noting only light perception.  This outpatient treatment 
record may be considered a claim for an increased disability 
rating.  38 C.F.R. § 3.157.  

There is no prior correspondence or prior treatment record 
for the veteran's service-connected eye disability, between 
the grant of service connection in March 1984 and April 25, 
1990.  Hence, the date of April 25, 1990-when outpatient 
examination was provided-is accepted as the date of claim.  
See 38 C.F.R. § 3.157(b)(1).

The next question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
met the criteria for an award of SMC based on blindness of 
one eye having only light perception.  See 38 C.F.R. 
§ 3.400(o)(1).  The Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

There is no evidence of record that the veteran's service-
connected eye disability caused blindness of one eye having 
only light perception during the one-year period prior to 
April 25, 1990.

While the veteran contends that SMC should have been awarded 
since the date of service connection, the objective evidence 
of record does not support the veteran's contention.  At no 
time prior to April 25, 1990, does the evidence of record 
reveal blindness of one eye having only light perception to 
warrant an award of SMC.

Accordingly, the Board must conclude that the record provides 
a legal basis for an earlier effective date of April 25, 
1990, for the award of SMC.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for acne.

An effective date of April 25, 1990, for the award of SMC is 
granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Acne 

As the petition to reopen the claim for service connection 
for acne has been granted, de novo consideration of the claim 
on appeal is appropriate.

The evidence includes treatment for acne of the face in June 
2002.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).

Moreover, chloracne or other acneform disease consistent with 
chloracne, is listed among the diseases or disabilities 
subject to presumptive service connection on the basis of 
herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e). 

The evidence needed to substantiate the claim for service 
connection is competent evidence that establishes any finding 
or diagnosis of chloracne or other acneform disease 
consistent with chloracne within the one-year period 
following the veteran's last herbicide exposure in service, 
or competent evidence that the current disability is the 
result of the exposure or other disease or injury in service. 
The veteran's testimony and his wife's report of a continuity 
of symptomatology since 1972, along with the outpatient 
treatment record for acne of the face in June 2002, qualify 
as a nexus statement to the extent that examination and 
opinion should be obtained.  Under these circumstances, the 
RO or AMC should afford the veteran an examination to 
determine whether he currently has acne that is related to 
his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Prostatitis

The veteran also contends that his prostatitis is the result 
of exposure to herbicides in Vietnam during his first period 
of active service.  He testified that he was first treated 
for prostatitis approximately three years after his initial 
separation from active duty.

On a "Report of Medical History" completed by the veteran 
upon re-enlistment in August 1982, the veteran reported a 
prostate infection at age 29.  The examiner noted 
prostatitis, three months ago, treated with antibiotics.

Medical records document prostatitis in June 1997, December 
2000, and in January 2002. 

The Board notes that prostatitis is not listed among the 
diseases or disabilities subject to presumptive service 
connection on the basis of herbicide exposure in Vietnam.  
38 C.F.R. § 3.309(e). 

The evidence needed to substantiate the claim for service 
connection is competent evidence that the current disability 
is the result of the exposure or other disease or injury in 
service.

Under these circumstances, the RO or AMC should afford the 
veteran an examination to determine whether he currently has 
prostatitis that is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Hearing Loss

The veteran contends that his hearing loss is the result of 
exposure to acoustic trauma in service while performing 
aircraft maintenance and flying as part of a crew on 
helicopters.  He reported having continued trouble hearing 
and also frequent ear infections, as well as wax build-up.

Service medical records reflect bilateral cerumen at re-
enlistment for his second period of active duty in August 
1982.  At the time of the veteran's medical board examination 
in December 1983, he had auditory decibel thresholds in 
excess of 20 in at least two of the frequencies from 500 to 
4,000 hertz.  By some medical authorities, auditory decibel 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service personnel records also indicate that the veteran was 
assigned to an infantry unit (as reflected on his DD Form 
214) during his second period of active duty, and was awarded 
an Air Medal and Distinguished Flying Cross.

The post-service medical records include treatment for 
intermittent ear pain that awakened the veteran at night, and 
an assessment of otitis media in September 1986.  In March 
2007, the veteran's wife indicated that she had to be very 
close or in front of the veteran for him to hear her clearly.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran, in 
fact, meets the criteria for hearing loss disability under 
38 C.F.R. § 3.385; and whether any current hearing loss 
either had its onset during service or is related to his 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Right Shoulder and Right Hip Disabilities

The veteran testified that he injured his right shoulder and 
right hip under combat conditions.  Specifically, during a 
temporary refueling point, the veteran reportedly was on top 
of a helicopter checking the drive shaft when they started 
taking rounds.  He had to jump off the helicopter, injuring 
his right hip and right shoulder when he fell to the ground 
on his right side.

Medical records document a right shoulder strain in January 
1987, and a cervical strain in March 1993.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has 
each of the claimed disabilities; and if so, whether each of 
the claimed disabilities had its onset during service or is 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Depression and Insomnia

The veteran contends that service connection for depression 
and insomnia is warranted on the basis that his depression 
and insomnia are proximately due to or a result of his 
service-connected eye disability.

In March 2007, the veteran testified that he attributed his 
inability to get a good night's sleep to the stress and 
depression of loss of his eyesight.  The veteran's wife also 
indicated that the veteran had nightmares and would awake in 
sweat; and that since the loss of his eyesight, he had really 
been down on himself and depressed because he could no longer 
do the things he used to do.

The Board notes that service connection has been in effect 
for toxoplasmosis productive of vision impairment since March 
1984.  A 30 percent disability rating has been in effect 
since then, and more recently SMC has been awarded for 
blindness of one eye having only light perception.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the veteran has depression and insomnia 
that either had their onset during service or are related to 
his active service, or are related to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Toxoplasmosis Productive of Vision Impairment

The veteran contends that his service-connected toxoplasmosis 
productive of vision impairment is more severe than currently 
rated, and warrants an increased disability rating.

The veteran was last afforded a VA examination to evaluate 
the severity of his service-connected eye disability in 
October 2002.  Since then, SMC has been awarded for blindness 
of one eye having only light perception.  During his 
testimony in March 2007, the veteran described a greater 
level of disability.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for acne, prostatitis, 
hearing loss, right shoulder and hip 
pain, and depression and insomnia, since 
July 2002; and for his service-connected 
eye disability, since November 2002.  
After securing the necessary releases, 
the RO or AMC should obtain these 
records.

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of acne and 
prostatitis; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service exposure to herbicide or other 
disease or injury suffered by the 
veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the report 
of examination should note review of the 
file.

3.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of hearing loss, and 
whether he currently has hearing loss in 
either or both ears(s) to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent); and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service exposure to acoustic trauma as 
reported by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

4.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current disability underlying the 
veteran's current complaints of right 
shoulder pain and right hip pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service fall 
from the top of a helicopter under combat 
conditions, as reported by the veteran. 
This report is accepted as fact by the 
Board.
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

5.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of depression and 
insomnia, and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service; or whether it is at least as 
likely as not that the veteran's service-
connected toxoplasmosis productive of 
vision impairment caused or increased the 
veteran's depression and insomnia.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

6.  The RO or AMC should schedule the 
veteran for a VA examination, for 
evaluation of his service-connected 
toxoplasmosis productive of vision 
impairment.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran, and 
the report of the examination should note 
review of the claims file. 

The examiner should identify and describe 
the severity of all symptoms for each 
eye-including impairment of visual 
acuity, field loss, and/or pain.  The 
examiner should also determine whether 
any eye symptoms for either eye 
necessitates rest or results in episodic 
incapacity and, if so, indicate how 
frequently this occurs.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

7.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

8.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC) that includes citation to all 
additional legal authority considered, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


